 Case: 5:19-cv-00261-JMH Doc #: 18 Filed: 07/20/20 Page: 1 of 9 - Page ID#: 147



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON


DAWN ROSS,                              )
                                        )
        Plaintiff,                      )                 Case No.
                                        )             5:19-cv-261-JMH
v.                                      )
                                        )                MEMORANDUM
GRACE ROSS,                             )             OPINION & ORDER
                                        )
        Defendant.                      )
                                        )

                                ***
     This matter is before the Court on Defendant’s motion for an

award    of   attorney’s   fees   pursuant    to   Federal    Rule   of   Civil

Procedure 54(d)(2) and Local Rule 54.4. [DE 13]. Defendant Grace

Ross seeks attorney’s fees under the Employee Retirement Income

Security Act (“ERISA”) after the Court entered an Order dismissing

Plaintiff Dawn Ross’s claims against her. [DEs 11, 12]. Plaintiff

has responded in opposition to the request for attorney’s fees [DE

15] and Defendant has replied [DE 17], making this matter ripe for

review. For the reasons stated below, Defendant’s motion for

attorney’s fees is DENIED.

                 I. FACTUAL AND PROCEDURAL BACKGROUND

     Plaintiff filed the above action in Scott County Circuit

Court, seeking a declaration that she was the proper beneficiary

of her former husband Clarence Boyd Ross III’s life insurance

policy, with whom she entered into a divorce settlement agreement
 Case: 5:19-cv-00261-JMH Doc #: 18 Filed: 07/20/20 Page: 2 of 9 - Page ID#: 148



in December 2012. [DE 1]. The agreement stated that Plaintiff would

receive the proceeds of Mr. Ross’s life insurance policy through

his previous employer, Michelin. Mr. Ross married Defendant in

April 2013. [DE 11]. At the time of his death, Mr. Ross held a

life insurance policy with a company called Camso. [See DE 11 at

2]. When he died, Defendant received the proceeds of Mr. Ross’s

life insurance policy pursuant to its terms.

     ERISA mandates that beneficiaries of life insurance plans are

determined    “in   accordance    with     the   documents    and   instruments

governing the plan.” 29 U.S.C. § 1103(a)(1)(D). An exception exists

where the parties have a “qualified domestic relations order” that

clearly   specifies     a   number    of    details   about    the    plan   and

beneficiaries. 29 U.S.C. § 1056(d)(3)(C).

     To determine if the settlement agreement met the level of

specificity required by ERISA’s exemption, the Court examined the

agreement and applied relevant case law interpreting the statute.

Plaintiff claimed that “substantial compliance” with 29 U.S.C. §

1056(d)(3)(C) was all that was necessary for the exemption to

apply. [DE 5 at 2]. But, as the Court explained, the “substantial

compliance” standard is only applicable to orders drafted before

1985. [DE 11 at 7 (citing Sun Life Assurance Co. of Canada v.

Jackson, 877 F.3d 698, 701 (6th Cir. 2017))]. It is here that the

Court pointed out two errors in Plaintiff’s argument. In one

instance she cited to a federal district court decision instead of

                                       2
    Case: 5:19-cv-00261-JMH Doc #: 18 Filed: 07/20/20 Page: 3 of 9 - Page ID#: 149



the Sixth Circuit decision overturning the case. [Id. at 7, n. 4].

In another, she omitted a portion of an opinion relevant to the

facts and necessary legal analysis.

        Though the settlement agreement specifically identified the

life insurance plan as one held by Michelin, Plaintiff argued it

still met most of the other requirements of the statute fully and

espoused a factual argument that the policies were essentially the

same. But the Court held that Plaintiff failed to provide the

necessary facts to make that connection, thus finding that the

policy was not clearly specified as required by ERISA to be a

qualified domestic relations order.

                                  II. DISCUSSION

        Local Rule 54(d)(2) provides that a motion for attorney’s

fees pursuant to Federal Rule of Civil Procedure 54(d)(2) must be

filed no later than thirty days after the entry of judgment.1 In

addition to time constraints, the motion must (1) “specify the

judgment and the statute, rule, or other grounds entitling the

movant to the award,” (2) “state the amount sought, or provide a

fair estimate of it,” and (3) must “disclose, if the court so

orders, the terms of any agreement about fees for the services for

which the claim is made.” Fed. R. Civ. P. 54(d)(2)(ii)-(iv).




1 While the Federal Rule provides that the motion must be made
within fourteen days, it allows for adjustment of that timing
pursuant to a statute or court order.
                                          3
 Case: 5:19-cv-00261-JMH Doc #: 18 Filed: 07/20/20 Page: 4 of 9 - Page ID#: 150



     Defendant cites to 29 U.S.C. § 1132(g)(1) as the statute

entitling her to an award of attorney’s fees. [DE 13 at 1]. That

section provides that in an action under ERISA’s statutory scheme,

a court may allow, in its discretion, a reasonable attorney’s fee

and costs of the action to either party. 29 U.S.C. § 1132(g)(1).

To decide if the award of fees is proper, Courts in the Sixth

Circuit look to “(1) the degree of the opposing party’s culpability

or bad faith; (2) the opposing party’s ability to satisfy an award

of attorney’s fees; (3) the deterrent effect of an award on other

persons   under    similar     circumstances;        (4)   whether   the    party

requesting    fees    sought   to   confer      a    common   benefit      on   all

participants    and    beneficiaries       of   an   ERISA    plan   or    resolve

significant legal questions regarding ERISA; and (5) the relative

merits of the parties’ positions. Sec. of Dept. of Labor v. King,

775 F.2d 666, 669 (6th Cir. 1985). These factors, often called the

King test, are not statutory and are typically not dispositive.

Moon v. Unum Provident Corp., 461 F.3d 639, 642-43 (6th Cir.

2006)(internal        citations      omitted).        “Rather,       they       are

considerations representing a flexible approach.” Id. at 643. In

the Sixth Circuit, there is no presumption that attorney’s fees

will be awarded. Id. (citing Maurer v. Joy Technologies, Inc., 212

F.3d 907, 919 (6th Cir. 2000)).

     Defendant also asks the Court to provide attorney’s fees

pursuant to 28 U.S.C. § 1927, which provides:

                                       4
 Case: 5:19-cv-00261-JMH Doc #: 18 Filed: 07/20/20 Page: 5 of 9 - Page ID#: 151



     Any attorney or other person admitted to conduct cases
     in any court of the United States or any Territory
     thereof who so multiplies the proceedings in any case
     unreasonably and vexatiously may be required by the
     court to satisfy personally the excess costs, expenses,
     and attorneys’ fees reasonably incurred because of such
     conduct.

As Defendant points out, this statutory section is applied when an

attorney   knows    or   reasonably    should    know   that   the   claim   is

frivolous. Jones v. Continental Corp., 789 F.2d 1225, 1230 (6th

Cir. 1986). An award of fees under this provision requires a

showing of something less than subjective bad faith, but something

more than negligence or incompetence. Rentz v. Dynasty Apparel

Industries, Inc., 556 F.3d 389, 396 (6th Cir. 2009). Defendant

also states that the Court has “inherent power to sanction conduct

that amounts to bad faith.” [DE 12 at 2].

     Under both provisions, Defendant argues that the fact that

the settlement agreement and order from the state court was not a

qualified domestic relations order for the purposes of the ERISA

exemption “should have been obvious to Plaintiff.” [Id. at 3].

Plaintiff states that she brought the case in good faith to

“determine the categorization of a poorly drafted document.” [DE

15 at 1]. Further, Plaintiff argues she firmly believed that the

mediation agreement met the required standard set by ERISA at the

time of filing. [Id. at 4].

     First, the Court does not find that Plaintiff’s claim was

frivolous or vexatious. Plaintiff simply sought a declaration from

                                       5
 Case: 5:19-cv-00261-JMH Doc #: 18 Filed: 07/20/20 Page: 6 of 9 - Page ID#: 152



the Court clarifying the status of the qualified domestic relations

order. As described above, this is a specific and factual inquiry

that must take place after considering the terms of the agreement,

the terms of the policy at issue, and comparing those facts to

similar cases where plaintiffs claimed the same ERISA exemption.

     Next, while the Court noted in the opinion that it was

dissatisfied with some of the legal arguments Plaintiff espoused

and how those arguments were presented, this behavior does not

rise to the level of bad faith. Defendant argues that Plaintiff

tried to essentially confuse the Court by arguing that the motion

to dismiss should be reviewed under a motion for summary judgment

standard. The Court rejected Plaintiff’s argument that Defendant’s

motion to dismiss introduced case law outside of the pleadings.

[DE 11 at 4]. It was noted that “legal arguments consisting of

case and statutory law are expected in a motion to dismiss, where

the Court asks only if there is a legal basis of relief.” [Id. at

n. 3]. Further, as noted above, the Court chided Plaintiff for the

way she cited to and described two cases.

     These    problems,     noted    throughout     the   opinion,     may   be

troublesome, but the undersigned is not convinced that the case

was filed in bad faith or that the arguments were frivolous or

intentionally misleading, so much as to justify the award of

attorney’s fees. As the Court’s opinion indicates, the question

Plaintiff sought to answer is not one that has been clearly

                                       6
 Case: 5:19-cv-00261-JMH Doc #: 18 Filed: 07/20/20 Page: 7 of 9 - Page ID#: 153



answered by the Courts in this Circuit. Additionally, though the

Plaintiff cited to a legal rule inapplicable in this case—the

“substantial compliance” standard—the question of exactly how

clear the terms of the agreement must be is not as literal as it

may seem. As noted in the opinion, the “clearly specified” standard

requires more than substantial compliance but does not require

“rigidity” or “magic words.” [DE 11 at 7-8]. Thus, the question

becomes largely factual and dependent on a close reading of an

admittedly poorly drafted settlement agreement.

      And in fact, the Court held against the Plaintiff not entirely

because of the interpretation of the life insurance provision of

the mediation agreement, but because Plaintiff failed to show that

the Michelin policy in the agreement was in fact the same policy

Mr. Ross held at the time of his death, though she may have alluded

to   it,   the   Court   could   not   find   that   the   agreement   clearly

specified the plan. Thus, the outcome of this case turned on not

only the facts and statutory interpretation, but the sufficiency

of the party’s pleading.

      A review of Sixth Circuit cases addressing attorney’s fees

under 29 U.S.C. § 1132(g)(1) demonstrates that, typically, a

plaintiff sues the employer or entity who was found to have denied

the plaintiff benefits under ERISA. See, e.g., Foltice v. Guardsman

Products, Inc., 98 F.3d 933 (6th Cir. 1996)(employee brought action

against employer, district court granted summary judgment in favor

                                       7
 Case: 5:19-cv-00261-JMH Doc #: 18 Filed: 07/20/20 Page: 8 of 9 - Page ID#: 154



of employee, employee requested and was denied attorney’s fees);

Moon    v.    Unum     Provident      Corp.,   461   F.3d    639      (6th     Cir.

2006)(participant in employee welfare benefit plan filed petition

for attorney’s fees). Though clearly a defendant who wins may

request attorney’s fees under ERISA, the King factors espoused by

the Sixth Circuit will typically be more applicable where a

plaintiff who sought benefits was awarded them pursuant to ERISA,

and had to engage in litigation to vindicate her rights as a

beneficiary. That is because a losing defendant in such a case

will have violated ERISA, depriving a plaintiff of rights pursuant

to a federal statute. That simply is not the case here: sanctioning

Plaintiff with attorney’s fees is not a punishment for violating

ERISA, as contemplated in the attorney’s fees provision. Finally,

although     the   assessment    of    attorney’s    fees   against    a     losing

plaintiff     is     certainly   a    strong   deterrent    against     bringing

frivolous actions, it is usually sufficient that the plaintiff

must bear her own attorney’s fees, costs, or simply time spent

pursuing litigation for bringing the case.

       The question before the Court regarding ERISA’s qualified

domestic relations order exemption is one Courts have addressed

many times. Courts have examined less and more specific provisions

than the one at issue here. Thus, Defendant has not shown that

Plaintiff filed the action with bad faith or otherwise acted so



                                         8
 Case: 5:19-cv-00261-JMH Doc #: 18 Filed: 07/20/20 Page: 9 of 9 - Page ID#: 155



egregiously as to require Plaintiff to pay attorney’s fees after

the Court found in Defendant’s favor.

                               IV. CONCLUSION

     As Plaintiff stated in her response, her only recourse to

attempt to enforce the mediation agreement, which named her as the

beneficiary, was to seek an answer from the Court. That action, in

and of itself, does not amount to bad faith and the Court does not

consider it to be a vexatious or frivolous request. The Court finds

no grounds to require Plaintiff to pay Defendant’s attorney’s fees

in this case. Accordingly, IT IS ORDERED that Defendant’s motion

for attorney’s fees [DE 13] is DENIED.

     This the 20th day of July, 2020.




                                       9
